Case 1:18-cv-02185-LJL Document 273-20 Filed 04/06/20 Page 1 of 5




                     Exhibit RR
4/5/2020              Case 1:18-cv-02185-LJL           Document
                            Guo Wengui, the maverick Chinese billionaire 273-20
                                                                         who threatensFiled   04/06/20
                                                                                       to crash                Page
                                                                                                Xi's party | World news2  of Guardian
                                                                                                                       | The 5




This article is more than 2 years old

Guo Wengui, the maverick Chinese billionaire who threatens
to crash Xi's party
The Trump like real estate mogul promises to disrupt the showpiece party congress in Beijing with new
revelations about the country’s ‘maﬁoso elite’

Tom Phillips in Beijing
Sun 15 Oct 2017 22.30 EDT


He paints himself as the Che Guevara of Chinese crony capitalism, a billionaire insurgent vowing to bring
down the system from the comfort of his $68m New York home.

“My only goal is to change China,” Guo Wengui, an eccentric and exiled Chinese property magnate, declared
earlier this month on the eve of a key political convention in Beijing that he is promising to disrupt with
electrifying revelations of skulduggery at the pinnacle of Chinese power.

This Wednesday the curtains go up on the 19th Communist party congress – a week-long eruption of socialist
pomp and circumstance marking the end of Xi Jinping’s ﬁrst term as China’s commander-in-chief.

As more than 2,200 delegates ﬂock to the capital for this intensely choreographed display of political theatre,
Guo, who also uses the name Miles Kwok, is by far the most unusual ﬁgure threatening to rain on Xi’s
parade.

https://www.theguardian.com/world/2017/oct/16/guo-wengui-the-maverick-chinese-billionaire-who-threatens-to-crash-xis-party              1/4
4/5/2020              Case 1:18-cv-02185-LJL           Document
                            Guo Wengui, the maverick Chinese billionaire 273-20
                                                                         who threatensFiled   04/06/20
                                                                                       to crash                Page
                                                                                                Xi's party | World news3  of Guardian
                                                                                                                       | The 5
For months, the ﬂamboyant real estate mogul has been disgorging reams of salacious – and largely
unsubstantiated – allegations into the public sphere about some of his homeland’s most powerful ﬁgures.
“They are just a tiny group of maﬁosos, pure and simple,” Guo said during one of his most recent assaults on
China’s house of cards.

Now, with the congress about to commence, Guo claims he has more up his sleeve: “This,” he tweeted
ominously on Saturday, “is only the beginning!”

Roderick MacFarquhar, a China expert at Harvard University, said it was impossible to predict whether the
billionaire would succeed in crashing Xi’s party: “The wild card is what Mr Guo has been spewing out in New
York ... He has promised to release his stuﬀ as they are meeting in Beijing – and we will see.”

Recent weeks have seen this well-connected globe-trotter – who is a member of Donald Trump’s Mar-a-Lago
club and has shared private jets with Tony Blair – attempt to recast himself as a selﬂess freedom ﬁghter
battling “to expose the leviathan Chinese maﬁa state”. “No one can withstand our pursuit of democracy,
freedom and the rule of law,” he boasted on Twitter this week.

Writing in the Washington Times last month, Guo claimed China had become “the most corrupt, tyrannical
and brutal state on earth, bar North Korea”. Only he – and his American hosts – could save it from “tyranny
and barbarism”.

But Guo, an international man of mystery whose very age remains shrouded in secrecy (depending on who
you believe he was born in 1967 or 1970), is an unlikely and – to many unconvincing – advocate for
democratic change.

He made his fortune as a politically savvy developer, whose reputed contacts with top party oﬃcials helped
him wangle a string of lucrative projects. By 2014 Guo was China’s 74th richest person, worth some £1.77bn
according to a ranking of its top movers and shakers.

Last week Guo – now mired in legal disputes and with many of his assets frozen – slipped oﬀ that ranking of
China’s super rich. But one of Beijing’s most unusual skyscrapers – the dragon-shaped Pangu Plaza – stands
as a permanent monument to his success and, many suspect, his intimate and potentially explosive
knowledge of the notoriously corrupt intersection between Chinese business and power.

“You don’t get to have .... a building on Beijing’s central access without being deep in the mud in China,” said
Bill Bishop, the Washington-based publisher of the Sinocism newsletter about Chinese politics. “Clearly over
the years he has picked up stuﬀ and Beijing is clearly worried about what he may know.”

According to his telling, Guo ﬂed to the US in 2014 after discovering he was to be detained as part of Xi’s war
on corruption, and later set up camp in a luxurious 18th ﬂoor apartment in Manhattan’s Sherry-Netherland
hotel overlooking Central Park.

It is from this not-so-humble 16,000 sq ft abode – whose furnishings reportedly include crystal chandeliers,
Louis XVI furniture, and a Lego model of London Bridge – that Guo has launched his emoji-riddled online
crusade against Communist party corruption. In webcasts, newspaper interviews and tweets to his 449,000
followers Guo has lambasted the party’s ﬁnagling while simultaneously ﬂaunting his own wealth and pulling
power. (This month he has tweeted photos of guests including Steve Bannon and the New York Times’
Pulitzer-winning columnist, Nicholas Kristof).

His prime target has been Wang Qishan, Xi’s anti-corruption czar, whose family he accuses of having a secret
stake in HNA, a $53bn Chinese conglomerate known for its deal-making prowess.

Beijing has not taken kindly to Guo’s incendiary, if largely unproven, claims. State media has denounced him
as a “dirty trickster” peddling “political slander” and accused him of paying millions of pounds in bribes to a
former intelligence chief. An Interpol “red notice” for his arrest was issued in April, at Beijing’s behest.


https://www.theguardian.com/world/2017/oct/16/guo-wengui-the-maverick-chinese-billionaire-who-threatens-to-crash-xis-party              2/4
4/5/2020              Case 1:18-cv-02185-LJL           Document
                            Guo Wengui, the maverick Chinese billionaire 273-20
                                                                         who threatensFiled   04/06/20
                                                                                       to crash                Page
                                                                                                Xi's party | World news4  of Guardian
                                                                                                                       | The 5
Meanwhile the hyperbole-prone mogul claims he has suﬀered “multiple kidnap and assassination attempts,
unprecedented in the last 100 years of Chinese history” while in the US. Last month he asked for asylum
claiming his safety was at risk because of his status as “a political opponent of the Chinese regime”.

Bishop said the anti-Guo campaign suggested some in Beijing saw his mud-slinging as a genuine threat:
“He’s lucky Xi Jinping doesn’t seem to have the proclivities of, say, the Russian president in terms of dealing
with dissidents.”

There is concern, too, among US dissidents who believe Guo has hijacked their cause in a bid to save his own
skin.

Wen Yunchao, a New York based campaigner, said Guo’s attempts to pose as an activist – which many
suspect is a ploy to help him secure asylum – were an outrage: “As a businessman Guo colluded with the
government. Every penny he has earned is dripping with blood.”

“Guo is no human rights champion ... he is doing what he is doing simply for his own sake and for the sake of
his family, his friends and his property. That’s all,” Wen added.

Bishop said some dissidents had latched on to Guo as a potential patron and ﬁgurehead: “These people have
dedicated their lives to ﬁghting the Communist party and Guo is the biggest potential weapon they have had
in a very long time.”

“[But] the idea that he is somehow a symbol of human rights work activism or pro-democracy is, I think,
quite unfortunate and unfair to the folk who actually are human rights campaigners ... This is all about Guo
and his family and getting his money.”

Guo did not respond to interview requests but in a recent conversation with the Wall Street Journal he said
he had no plans to shut up. “Nothing can stop me,” he vowed.

In a podcast about the tycoon’s life and times, Mike Forsythe, a New York Times journalist who has
spearheaded coverage of Guo, painted him as a charming if “Trumpish” storyteller whose motivations and
future were hard to fathom: “We’ve never seen a tweeting, narcissistic Chinese billionaire before – so it’s
kind of new territory.”

Additional reporting by Wang Zhen

America faces an epic choice...
... in the coming year, and the results will deﬁne the country for a generation. These are perilous times. Over
the last three years, much of what the Guardian holds dear has been threatened – democracy, civility, truth.
This US administration is establishing new norms of behaviour. Anger and cruelty disﬁgure public discourse
and lying is commonplace. Truth is being chased away. But with your help we can continue to put it center
stage.

Rampant disinformation, partisan news sources and social media's tsunami of fake news is no basis on
which to inform the American public in 2020. The need for a robust, independent press has never been
greater, and with your support we can continue to provide fact-based reporting that oﬀers public scrutiny
and oversight. Our journalism is free and open for all, but it's made possible thanks to the support we receive
from readers like you across America in all 50 states.

Our journalism relies on our readers’ generosity – your ﬁnancial support has meant we can keep
investigating, disentangling and interrogating. It has protected our independence, which has never been so
critical. We are so grateful.

We hope you will consider supporting us today. We need your support to keep delivering quality journalism
that’s open and independent. Every reader contribution, however big or small, is so valuable. Support the
Guardian from as little as $1 - it only takes a minute. Thank you.

https://www.theguardian.com/world/2017/oct/16/guo-wengui-the-maverick-chinese-billionaire-who-threatens-to-crash-xis-party              3/4
4/5/2020              Case 1:18-cv-02185-LJL           Document
                            Guo Wengui, the maverick Chinese billionaire 273-20
                                                                         who threatensFiled   04/06/20
                                                                                       to crash                Page
                                                                                                Xi's party | World news5  of Guardian
                                                                                                                       | The 5
Support The Guardian




Topics
  China
  Xi Jinping
  Asia Paciﬁc
  features




https://www.theguardian.com/world/2017/oct/16/guo-wengui-the-maverick-chinese-billionaire-who-threatens-to-crash-xis-party              4/4
